—In an action to recover damages for personal injuries, the defendants TCI Cable of Brookhaven d/b/a Brookhaven Cable TV, Inc., and Doe appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated August 25, 1997, as granted the motion by the defendant Gayle Davies for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there exist no triable issues of fact (see, CPLR 3212 [b]) as to whether the accident which gives rise to this action was proximately caused by negligence on the part of the defendant Gayle Davies. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.